Citation Nr: 0400954	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA)Affairs Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot fungus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from August 1970 to February 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran asserts that he has current foot fungus that had 
its onset during active service in the Republic of Vietnam.  

In the August 2002 rating decision, the RO denied service 
connection for a foot fungus based on finding that the 
veteran had a pre-existing eczema condition and the medical 
evidence did not show that it was aggravated beyond the 
natural progression during service.  The veteran timely 
appealed that determination.  

The veteran contends that his pre-existing eczema disease has 
nothing to do with the foot fungus he developed during 
service.  The veteran reported that he had no foot problems 
prior to entry into service, that he developed a foot fungus 
during service in Vietnam, and that he still suffers from the 
same fungus currently.  

The RO did not afford the veteran an examination to determine 
whether he had a current bilateral foot fungus that was 
incurred during service.  Nonetheless, the veteran provided a 
private treatment report from January 2003 noting that the 
veteran had current tinea pedis and onychomycosis that would 
seem service-related because of the "jungle-like" 
conditions.  

More specifically, the examiner reported that the veteran 
presented with complaints of fungus on both feet, skin rash 
and nail fungus.  The veteran reported that his foot fungus 
began during service in Vietnam.  An examination of the lower 
extremities revealed palpable pedal pulses, and capillary 
refill time was within normal limits.  He had a definite 
tinea rash with scaliness covering almost the entire soles of 
the feet.  There were definitely small vesicles on exam.  
There was interdigital involvement.  

The veteran also had mycotic nails with considerable 
thickening.  The assessment was that of definite tinea pedis 
and onychomycosis.  The examiner opined that from the history 
provided by the veteran, it would seem that the tinea pedis 
and onychomycosis was service-related, contacted during his 
tour of duty in Vietnam because of the "jungle like 
conditions."

The examiner noted that a sample was taken for fungal 
culture.  The culture results are not associated with the 
claims file.  

The Board realizes that the veteran's private doctor 
diagnosed a fungal condition and opined that it was likely 
related to service in the Republic of Vietnam; however, the 
Board points out that the medical report is unsigned, and the 
document has not been authenticated.  Specifically, the 
report was typed on a plain piece of paper, without 
letterhead. Neither the doctor's name, nor the name of the 
practice appeared on the report.  

In other words, it is unclear as to whether the author of the 
document is a competent medical expert as defined by VA.  
Moreover, this is the only other evidence of record, other 
than the appellant's contentions, that his current foot 
fungus disorder is related to any disease or injury incurred 
in or aggravated by service.  As the appellant is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

As such, the veteran should be afforded a VA examination to 
determine the current nature and likely etiology of the 
claimed foot fungus.  The examiner should review and comment 
on the opinion provided in the private examination of January 
2003.  All pertinent treatment records should be obtained and 
associated with the claims.  In particular, the RO should 
attempt to obtain other clinical records from the private 
doctor who provided the January 2003 report, including but 
not limited to, any fungal cultures obtained in connection 
with the January 2003 private examination.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA, Quartuccio is completed before returning 
the case to the Board, including, but not limited to 
reviewing evidence recently submitted by the veteran directly 
to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action.  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a foot 
fungus, including tinea pedis and/or 
onychomycosis, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In particular, the RO should request 
copies of all clinical records of the 
veteran, including but not limited to 
fungal cultures, which are not already in 
the claims file, from Dr. Seidman, the 
doctor who allegedly authored the January 
2003 unsigned medical report noted 
hereinabove, in an attempt to 
authenticate the unsigned report.  These 
records should be associated with the 
claims file.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed foot fungus.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed foot fungus disability.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, that the veteran has 
current disability manifested by tinea 
pedis, onychomycosis and/or other foot 
fungus due to disease or injury which was 
incurred in or aggravated by service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed, 
including a review of the evidence 
recently added to the claims file.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  

	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




